Third Quarter 2010 Earnings Call Presentation November 11, 2010 2 Our disclosure and analysis in this presentation concerning our operations, cash flows and financial position, including, in particular, the likelihood of our success in developing and expanding our business, include forward-looking statements. Statements that are predictive in nature, that depend upon or refer to future events or conditions, or that include words such as ‘‘expects,’’ ‘‘anticipates,’’ ‘‘intends,’’ ‘‘plans,’’ ‘‘believes,’’ ‘‘estimates,’’ ‘‘projects,’’ ‘‘forecasts,’’ ‘‘will,’’ ‘‘may,’’ ‘‘should,’’ and similar expressions are forward- looking statements. Although these statements are based upon assumptions we believe to be reasonable based upon available information, including projections of revenues, operating margins, earnings, cash flow, working capital, and capital expenditures, they are subject to risks and uncertainties. These forward-looking statements represent our estimates and assumptions only as of the date of this presentation and are not intended to give any assurance as to future results. As a result, you should not place undue reliance on any forward-looking statements. We assume no obligation to update any forward-looking statements to reflect actual results, changes in assumptions or changes in other factors, except as required by applicable securities laws. Factors that might cause future results to differ include, but are not limited to, the following: –unexpected future operating or financial results –delays or increased costs in pending or recent acquisitions, deviations from our business strategy or unexpected increases in capital spending or operating expenses, including drydocking and insurance costs –changes in general market conditions and trends, including charter rates, vessel values, and factors affecting vessel supply and demand –our ability to obtain additional financing –changes in our financial condition and liquidity, including our ability to obtain financing in the future to fund capital expenditures, acquisitions and other general corporate activities –deviations from our expectations about the availability of vessels to purchase, the time that it may take to construct new vessels, or vessels’ useful lives –delays or defaults by our contract counter-parties in performing their obligations to us –loss of one or more key members of our management team –changes in governmental rules and regulations or actions taken by regulatory authorities –adverse weather conditions that can affect production of the goods we transport and navigability of the river system –the highly competitive nature of the oceangoing transportation industry –the loss of one or more key customers –unexpected fluctuations in foreign exchange rates and devaluations –liabilities from future litigation –other factors discussed in the section titled ‘‘Risk factors” in our annual report on form 20-F for the year ended December 31, 2009 –Adjusted EBITDA consists of net income (loss) prior to deductions for interest expense and other financial gains and losses related to the financing of the Company, income taxes, depreciation of vessels and equipment and amortization of drydock expense, intangible assets, financial gain (loss) on extinguishment of debt and a premium paid for redemption of preferred shares. We have provided Adjusted EBITDA in this report because we use it to, and believe it provides useful information to investors to evaluate our ability to incur and service indebtedness. We do not intend for Adjusted EBITDA to represent cash flows from operations, as defined by GAAP (on the date of calculation) and it should not be considered as an alternative to measure our liquidity. This definition of Adjusted EBITDA may not be comparable to similarly titled measures disclosed by other companies. Generally, funds represented by Adjusted EBITDA are available for management’s discretionary use. Adjusted EBITDA has limitations as an analytical tool, and should not be considered in isolation, or as a substitute for analysis of our results as reported. Forward Looking Statements & EBITDA 3 Ultrapetrol’s 3Q 2010 vs. 3Q 2009 & Subsequent Events Highlights (1)Includes discontinued operations (2)A reconciliation of Adjusted EBITDA and Adjusted Net Income to US GAAP measures is available on the Appendix to this presentation (3)Please refer to our 6-K filed November 10, 2010, with US SEC for a full disclosure on Non-Cash Gains on FFAs (4)Provision for Income Tax on foreign currency exchange gains on U.S. dollar denominated debt of one of our subsidiaries on the Offshore Supply Business 3Q 10 revenues increased 54% q-o-q for the River Business and 87% for the Offshore Supply Business, offset by a 56% decrease in Ocean Business revenues driven by the sale of our Capesize fleet counterbalanced by revenues from our new container operation On September 15, 2010, we delivered our remaining Capesize vessel, Princess Katherine, in accordance with the MOA entered into on August 4, 2010 On September 28, 2010, we entered into an MOA whereby we agreed to acquire a 2002-built container vessel, M.V.
